UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WEI CHIN,

                        Petitioner,                  Criminal Action No. 8-124 (JMC)

         v.

 UNITED STATES,

                        Respondent.

                                 MEMORANDUM OPINION

       Petitioner Wei Chin seeks a writ of habeas corpus under 28 U.S.C. § 2255. ECF 79; ECF

81. He challenges the judgment of conviction entered in United States v. Chin, 8cr124. The Court

DISMISSES Chin’s habeas petition for lack of subject-matter jurisdiction.

       Persons who wish to file a second or successive habeas petition in a district court must

move the court of appeals to authorize the district court to consider the petition. See 28 U.S.C.

§ 2244(b)(3)(A). Without such authorization, the district court lacks subject-matter jurisdiction to

consider the habeas petition. See Burton v. Stewart, 549 U.S. 147, 149 (2007).

       Here, in 2008, Chin pleaded guilty to violating 18 U.S.C. § 2423(b). ECF 10. A year later,

Chin petitioned for habeas relief under § 2255; he sought to vacate or set aside his sentence. ECF

29 at 3. The Court denied this petition. ECF 68. Chin now files another habeas petition under

§ 2255. ECF 81. He again seeks relief related to his 2008 guilty plea. Id. at 12. But Chin did not

move the Court of Appeals for the D.C. Circuit to allow him to file this petition. Because Chin has

filed a second or successive habeas petition without obtaining the appropriate authorization from

the court of appeals, this Court lacks subject-matter jurisdiction over this latter petition. Chin’s

petition is thus dismissed.



                                                 1
SO ORDERED.

DATE: August 2, 2022




                                  Jia M. Cobb
                           U.S. District Court Judge




                       2